Citation Nr: 0708853	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  97-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected asbestosis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel




INTRODUCTION

The veteran retired from service in May 1975, after more than 
19 years of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
asbestosis and assigned a 10 percent disability evaluation, 
effective from October 16, 1995.  

During the course of the appeal, the veteran's claims folder 
was transferred to the RO in Montgomery, Alabama.

In May 1998, the veteran testified before a Member of the 
Board of Veterans' Appeals (now known as a Veterans Law 
Judge).  

The Board has remanded this matter in September 1998, October 
2003, and July 2006.  The most recent remand was for the 
veteran to be scheduled for another Board hearing since the 
Veterans Law Judge before whom he testified in 1998 is no 
longer with the Board.

In December 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge in a travel Board 
hearing held at the Montgomery RO.

While it is regrettable that this matter so long on appeal 
can not be decided today, the Board points out that in the 
interest of justice, the appeal must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.





REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim for an increased rating for disability due to 
his asbestosis.  

During the course of this appeal, the Board has remanded this 
matter in part to obtain specific medical findings via 
examination that are necessary to properly rate the severity 
of the veteran's disability due to service-connected 
asbestosis condition.  The criteria currently in effect for 
rating this disability, found at 38 C.F.R. § 4.97, Diagnostic 
Code 6833, involve an assessment of the veteran's Forced 
Vital Capacity (FVC) and his Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO).  The 
file contains findings on pulmonary function tests showing 
the veteran's FVC, however, it does not contain valid 
findings regarding the veteran's DLCO.  While a VA examiner 
indicated in a January 2003 record that recent DCLO findings 
were invalid, it does not appear that the veteran was ever 
given another pulmonary function test to accurately identify 
his DLCO.  There is no indication in the record of any reason 
why a new pulmonary function test would not provide a valid 
DCLO finding.  A new examination is warranted to obtain the 
medical findings requested in the prior remand.

The information requested on the prior remand remains 
necessary to properly address the appellant's claim.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

During his December 2006 hearing, the veteran testified that 
since his last VA examination, which was completed in January 
2003, his service-connected asbestosis has worsened in 
severity.  His symptoms include mild congestion and coughing 
with shortness of breath.  He testified that he wakes up at 
night choking and feels fatigue, which fluctuates daily and 
from walking distances from a block to a few steps.  The new 
examination should provide all medical evidence necessary to 
properly evaluate the nature and severity of all 
symptomatology due to, or aggravated by, the veteran's 
service-connected asbestosis. 
 
Furthermore, VA has been placed on notice of the existence of 
additional medical evidence that may be pertinent to this 
claim.  During his hearing, the veteran stated that he 
recently underwent a pulmonary function test and that he has 
received treatment for his asbestosis from the Pulmonary & 
Critical Care clinic and from his primary care physician for 
the past few years.  The RO should obtain these records and 
associate them with the veteran's claims file prior to any 
examination.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also include new notification 
provisions.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating for service-
connected asbestosis, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this matter is being remanded for additional development 
noted above, The RO should take this opportunity to ensure VA 
adequately complied with the duty to notify and assist as 
required under the VCAA, especially in light of recent 
pertinent caselaw.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the appellant 
is issued a VCAA letter appropriate for his 
claim of entitlement to a higher rating for 
asbestosis, which provides the notices 
required (including an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal) under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  

2.  Ask the veteran to complete a release 
authorizing VA to obtain his records from 
Dr. M. at the Pulmonary & Critical Clinic, 
and Dr. P at 4223 Highway 161 concerning 
treatment for his asbestosis disability.  
The RO should then request these records.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted in 
the file.  The veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, so that the veteran can have 
every opportunity to assist in obtaining and 
submitting important records for VA review.

3.  After any additional evidence is added to 
the claims file, the RO should arrange for 
the veteran to be examined by an 
pulmonologist to evaluate the current 
severity of his service-connected asbestosis 
disability and any complications related 
thereto.  The veteran's claims folder must be 
available to all examiners for review in 
conjunction with the any examination. A 
notation to the effect that this record 
review took place should be included in any 
examination report.

All necessary testing should be done, 
including a pulmonary function test (PFT) and 
any other appropriate procedure.  The 
examiner should review the results of any 
testing prior to completion of the 
examination report.  Specifically noted in 
this regard are the October 1999 and January 
2003 examination reports.

The results of the PFT should be recorded in 
the appropriate manner for rating purposes.  
The examiner should indicate:

a. Whether forced vital capacity (FVC) is 
less than 50 percent of that predicted; 
50-64 percent of that predicted; 65-74 
percent of that predicted; or 75-80 
percent of that predicted.

b. Whether diffusion capacity of the lung 
for carbon monoxide by the single breath 
method (DLCO (SB)) is less than 40 
percent of that predicted; 40-55 percent 
of that predicted; 56-65 percent of that 
predicted; or 66-80 percent of that 
predicted.

c. Whether his maximum exercise capacity 
is less than 15 ml/kg/min oxygen 
consumption with cardio respiratory 
limitation; 15-20 ml/kg/min; or other.

d. Whether the veteran experiences 
cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should readjudicate the claim.  If the 
benefit sought remains denied, the RO should 
issue an appropriate supplemental statement 
of the case (SSOC) and provide the appellant 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


